Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered February 13, 1985, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence adduced at the trial in the light most favorable to the People (People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to support the conviction. The victim, the father of the defendant’s estranged paramour, was last seen alive entering his room in the defendant’s company. His body was later found there. In letters to his paramour and to the District Attorney, the defendant admitted committing the stabbing. The defendant’s claim of self-defense was disproved beyond a reasonable doubt by the fact that the victim sustained 10 stab wounds on his face, neck, chest, back and hand (Penal Law §§ 25.00, 35.15). Two separate blood vessels were punctured in the attack. There was no indication that the defendant was injured in the attack. Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We have considered the defendant’s remaining contentions, including those contained in his supplemental pro se brief, and find them to be without merit. Brown, J. P., Sullivan, Harwood and Rosenblatt, JJ., concur.